 

SECOND AMENDMENT

DATED AS OF FEBRUARY 19, 2013

TO THE MARKETING AGENT AGREEMENT

DATED AS OF MARCH 31, 2010 AS AMENDED JULY 30, 2012

 

AMENDMENT AGREEMENT (the “Amendment”) dated as of February 19, 2013 between ALPS
DISTRIBUTORS, INC. (“ALPS”), UNITED STATES COMMODITY FUNDS LLC and UNITED STATES
BRENT OIL FUND, LP (“USBO”).

 

WITNESSETH

 

The parties have previously entered into that certain Marketing Agent Agreement
dated as of March 31, 2010, as amended July 30, 2012 (the “Agreement”).  The
parties have agreed to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained,
ALPS, USCF and USBO hereby acknowledge and agree as follows:

 

1.   Amendment to the Agreement.  Upon execution of this Amendment by ALPS, USCF
and USBO, the Agreement shall be hereby amended as follows:

 

(a)   Section 4.3 of the Agreement, “Marketing Agent Fee” shall be amended by
adding the following:

 

In no event will the Marketing Agent Fee exceed 10% of the gross proceeds of the
Fund’s offering.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers or authorized representatives as of the day and year
first above written.

 

UNITED STATES COMMODITY FUNDS LLC

 

By: /s/ Howard Mah     Name: Howard Mah     Title: Management Director  

 

UNITED STATES BRENT OIL FUND, LP

 

  By: United States Commodity Funds LLC, as General Partner           By: /s/
Howard Mah       Name: Howard Mah       Title: Management Director  

 

ALPS DISTRIBUTORS, INC

 

By: /s/ Thomas A. Carter     Name: Thomas A. Carter     Title: President  

  

2

 

